Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 21, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-00326-CV
                                   _____________

    J & L CONSULTING AND LESLIE L. LAGERQUIST, D.D.S., Appellants

                                           V.

 JAMES B. HANIGAN, AND JAMES B. HANIGAN, D.D.S., M.S., P.C. Appellees


                      On Appeal from the 165th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-27374


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed January 19, 2012. On June 13, 2012, the
parties filed a motion to dismiss the appeal because the case has settled. See Tex. R.
App. P. 42.1. The motion is granted

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.